Citation Nr: 0529763	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  94-31 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1943 to 
February 1946.  He died on November [redacted], 1987.  The appellant 
is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating action by the RO 
that denied entitlement to service connection for the cause 
of the veteran's death.  

In a decision of September 1998 the Board found that new and 
material evidence had been submitted to reopen the 
appellant's previously denied claim for service connection 
for the cause of the veteran's death.  The Board then 
remanded the case for further development.  

The Board again remanded this case in November 2002 and April 
2004.  It is now before the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The immediate cause of the veteran's death was 
respiratory arrest, due to or as a consequence of metastatic 
prostate cancer.

2.  The service medical records show no evidence of cancer or 
any respiratory problems; the first post service evidence of 
cancer is dated 31 years after service; the death certificate 
states that the time between the onset of cancer and death 
was approximately 10 years; and there is no competent opinion 
that links respiratory arrest or metastatic prostate cancer 
to service.

3.  Service connection was not in effect for any disease or 
disability during the veteran's lifetime.

4.  The veteran did not engage in radiation-risk activity, to 
include being within 10 miles of Japan after the atomic 
bombings; there is no service record showing exposure to 
ionizing radiation.

5.  The preponderance of the evidence is against a causal 
relationship between the veteran's fatal respiratory arrest 
and metastatic prostate cancer and any incident of service.


CONCLUSION OF LAW

Service connection for the veteran's cause of death is not 
warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. 
§§ 3.303, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The VA has satisfied the notification requirements of the 
VCAA.  The April 1994 statement of the case, the June 1997, 
September 2001, June 2002, May 2003, July 2003, and June 2005 
supplemental statements of the case and April 2001, February 
2002, November 2002, and April 2004 letters from the VA, gave 
the appellant notice of the evidence necessary to 
substantiate her claim on appeal.  

The evidence development letters dated in April 2001, 
November 2002 and April 2004 advised the appellant of what 
evidence VA would undertake to obtain.  The appellant was not 
explicitly told to submit all evidence in her possession.  
The June 2002 and June 2005 supplemental statements of the 
case, however contained the provisions of 38 C.F.R. 
§ 3.159(b), noting that the appellant would be advised to 
submit relevant evidence in her possession.  The appellant 
has demonstrated her actual knowledge of the need to submit 
relevant evidence in her possession by submitting such 
evidence during the course of the appeal.

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even that a 
sufficient remedy for inadequate notice was for VA to ensure 
that the notice was given after the initial denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   

The delayed notice in this case did not prejudice the 
appellant.  She did not report or submit additional 
information or evidence after the last VCAA notice.  If she 
had submitted additional evidence substantiating her claims, 
she would have received the same benefit as if she submitted 
the evidence prior to initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).  

Under the VCAA, VA is obliged to provide an examination or 
obtain a medical opinion when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).


A medical opinion has not been obtained in this case, because 
there is no competent evidence linking the conditions that 
caused the veteran's death with service.  The record does not 
show that the veteran had radiation exposure warranting an 
opinion under 38 C.F.R. § 3.311(b) (2005).




Factual Background

The veteran's service discharge papers indicated that he 
participated in action against the Japanese on Pelelie, 
Okinawa and in the occupation of Japan.  He had special 
military qualifications as a tank crewman.  

Service medical records contain no finding referable to 
prostate or respiratory disease or disability.  

In March 1947 the veteran underwent a VA examination.  
Physical examination reportedly revealed that his lymph 
glands and genitourinary system were normal.  

Private treatment records dated between 1977 and 1987, show 
numerous occasions of inpatient and outpatient treatment for 
prostate cancer.

The veteran was seen at the Mayo Clinic from October 1977 to 
December 1977.  In October 1977 he was diagnosed with 
prostate cancer, stage D.   

Private medical records dated in July 1984 confirm that a 
diagnosis of carcinoma of the prostate was made in 1977.  

An October 1985 letter the appellant reported that the 
veteran was sent to Japan in September 1945 for approximately 
three months.  During that time, he drove a truck between 
Hiroshima and Nagasaki with troops, and cleaned up "the mess 
from the atomic bombs."

A July 1987 operative report indicated that the veteran 
underwent cystoscopy, urethral dilation and transurethral 
resection of the bladder neck.  The post-operative diagnosis 
was Stage D adenocarcinoma of the prostate with anemia, 
uremia and bladder neck obstruction.

In a statement dated in July 1987, the veteran reported that 
he arrived in Nagasaki within one month of the atomic 
bombing, that he was involved in a clean up operation to 
confiscate weapons from the Japanese and in moving troops.  
He also reported that he had to drink local water, which was 
contaminated with radiation.

A November 1987 death summary reiterated the veteran's 
history of prostate cancer since 1977.  The final diagnoses 
were prostate carcinoma involving the spine, left cervical 
and supraclavicular lymph nodes, liver and diffusely spread 
in his pelvis; obstructive jaundice secondary to the above; 
and intestinal obstruction, which was resolved with a loop 
colostomy on a prior admission.  

VA requested the veteran's radiation dose assessment from the 
Defense Threat Reduction Agency (DTRA).  The DTRA responded 
in May 2001 that the veteran arrived in Sasebo, Japan on 
September 22, 1945.  It was noted that Sasebo was 30 miles 
from Nagasaki and 180 miles from Hiroshima.  He was assigned 
to an amphibian truck battalion while at Sasebo, but was 
transferred to a truck battalion when his unit disbanded on 
December 7, 1945.  He departed Sasebo on December 19, 1945.  
DTRA found that no evidence in the veteran's available 
records that his unit operated outside the immediate area of 
Sasebo.  They concluded that the available records placed the 
veteran no closer to either Nagasaki or Hiroshima than 
Sasebo.  

In April 2003 the DTRA sent additional correspondence to the 
VA, which indicated that due to the veteran's location at 
Sasebo, he had no potential for exposure from the strategic 
bombing of Hiroshima and Nagasaki.  Additionally, they 
indicated that the veteran was not exposed to measurable 
radiation while in transit aboard USS LST 685.  

In a statement dated in May 2003, the appellant wrote that 
while the veteran was in Sasebo, he and a few buddies visited 
"an illegal Geisha House."  They were caught and placed in 
the brig at Sasebo.  They were then transferred to Nagasaki 
and Hiroshima as part of their punishment to help with clean 
up from the atomic bomb.  She reported that he drove the 
truck to dumps, and that since he never received a furlough 
after boot camp, this was the "closest to "R + R he ever 
saw."

On May 8, 2003, the National Research Council (NRC) published 
a report that found that the methods used by the Defense 
Threat Reduction Agency (DTRA) to calculate upper bound dose 
estimates for both internal and external doses was highly 
uncertain.  See Fast Letter 04-20 (Sept. 20, 2004).  Since 
then, DTRA has been recalculating all dose estimate requests 
received prior to May 8, 2003.  Therefore, the VA sent the 
veteran's case back to DTRA for a reconstructed dose 
estimate.

In May 2005, the DTRA reported a history of the veteran being 
sent to Hiroshima and Nagasaki, Japan, from his assignment at 
Sasebo, approximately 150 miles from Hiroshima and 30 miles 
from Nagasaki, as punishment for unexcused leave from his 
unit.  The DTRA indicated that they were unable to confirm 
the veteran's presence in Hiroshima or Nagasaki, Japan, as 
defined by the Department of Veterans Affairs.  They noted an 
entry dated October 17, 1945, on the veteran's service 
records which stated "Absent without proper authority for a 
period of about two (2) hours."  However, no punishment was 
indicated within the note.  The DTRA found that assuming the 
veteran was sent to either Hiroshima or Nagasaki, his "worst 
case" dose from external radiation, inhalation, and 
ingestion (internal to the prostate) was less than one rem.  
The DTRA noted that the NRC report, A Review of the Dose 
Reconstruction Program of the Defense Threat Reduction 
Agency, concurred with the assessment and noted that the dose 
to even the most exposed of the occupation troops in Japan 
from both internal and external exposure was probably well 
below 1 rem.  



Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection 
can be established under 38 C.F.R. § 3.303(d) with the 
assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  38 U.S.C.A. § 
1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).   The term 
"radiation-risk activity" means onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki, Japan during 
the period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war of Japan during 
World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki; or certain service on the grounds of a gaseous 
diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at 
area K25 at Oak Ridge, Tennessee; or certain service on 
Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 
C.F.R. § 3.309(d)(3)(ii).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
the following: (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non- malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2). Section 3.311(b)(5) 
requires that breast cancer or skin cancer become manifest 5 
years or more after exposure.  38 C.F.R. § 3.311(b)(5).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 
C.F.R. § 3.311(a)(2).

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
that was incurred in or aggravated by service either caused 
or contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but it must be shown that there was a 
causal connection.  Id.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.   See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).



Analysis

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2005); Ruiz v. Gober, 10 Vet. App. 352 (1997).  
In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

Turning to the first method for establishing service 
connection for the cause of the veteran's death on the basis 
of radiation exposure, the Board must note that the condition 
that indisputably caused death, prostate cancer, is not among 
the presumptive diseases in 38 C.F.R. § 3.309(d).  This 
method, thus cannot serve as the basis for establishing 
service connection.

Turning to the method laid out in 38 C.F.R. § 3.311, May 2001 
and April 2003 correspondence from the DTRA rules out the 
possibility that the veteran had any potential for radiation 
exposure from the bombing of Nagasaki or Hiroshima.  

The May 2005 correspondence from the DTRA considered the 
appellant's contention that the veteran was sent to Nagasaki 
and Hiroshima as punishment, but military records establish 
that the veteran could not have been detailed to those 
locations.  These records, according to the DTRA, show that 
his units remained at Sasebo.  His report of participating in 
the clean up of Nagasaki and Hiroshima is not consistent with 
these records.  

The appellant's report that the veteran was sent to Nagasaki 
and Hiroshima as punishment is also not consistent with the 
reported military records.  These show no punishment.  The 
records are thus inconsistent with the contention that he was 
sent to Nagasaki and Hiroshima as punishment.  They also show 
that he was not detailed to units outside of Sasebo.  If he 
had gone to Nagasaki and Hiroshima, he would necessarily have 
been detailed to other units, since his units did not serve 
in those locations.  It also seems implausible that the 
veteran would have been serving in Nagasaki and Hiroshima at 
the same time.  The Board takes judicial notice of the fact 
that these cities are approximately 180 miles apart.

Because the military records establish the veteran's absence 
from the site of the claimed radiation exposure, the Board is 
unable to conclude that the veteran was exposed to ionizing 
radiation as the result of his participation in the 
occupation of Hiroshima or Nagasaki.  Cf. 38 C.F.R. 
§ 3.311(a)(4).  There is no evidence that he was exposed to 
ionizing radiation in any other activity.  

Because the evidence does not show exposure to ionizing 
radiation in service, it was not necessary to refer the case 
to VA's Under Secretary for Benefits for an opinion as 
provided in 38 C.F.R. § 3.311(b).  

As such, this evidence precludes a finding of presumptive 
service connection for the veteran's fatal cancer as a result 
of his being a radiation-exposed veteran or of necessitating 
a radiation dose estimate under 38 C.F.R. § 3.311(a) due to 
being a participant in the occupation of Japan after the 
atomic bombings.

Turning to the question of direct service connection, the 
evidence is against a finding of in-service radiation 
exposure, the fatal prostate cancer was identified many years 
after service, and there is no competent opinion linking 
prostate cancer to a disease or injury in service.  Since 
prostate cancer was identified more than one year after 
service, service connection is not available under the 
presumptions afforded chronic diseases, including malignant 
tumors.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(a).

For these reasons, service connection for the cause of the 
veteran's death is not warranted.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b); see 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


